Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to CLAIMS entered for patent application 17/307,900 filed on May 4, 2021.


Claims 1-20 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 requires “presenting the plurality of delayed copies of the audio signal for selection by a user via a user interface on each of the one or more user devices (emphasis added by Examiner).” It is unclear how copies may be 


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 requires “a server configured to present the plurality of delayed copies of the audio signal for selection by a user via a user interface on the one or more user devices.” In the disclosure as presented by Applicant, it does not make sense for a server to present information. A server may transmit information to be presented by a device. Appropriate correction or explanation is required.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 20 requires “wherein the network interface is further configured to present the plurality of delayed copies of the audio signal for selection by a user via a user interface on the one or more user devices.” In the disclosure as presented by Applicant, it does not make sense for a network interface to present information. A network interface may transmit information to be presented by a device. Appropriate correction or explanation is required.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 recites the limitation “the audio streaming server” in line 1.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stilwell et al. (Pub. No.: US 2018/0167149) in view of Kirley (Pub. No.: US 2019/0090028).
Regarding claim 1, Stilwell discloses a method for delivering video and audio, comprising: obtaining a video signal and an audio signal that are synchronized in time (Fig. ; applying a first time delay to the video signal, the first time delay being the same as a predetermined maximum amount of time delay (Fig. 8, element S14, para. [0063]); outputting the delayed video signal to a display device (Fig. 8, element S15, para. [0064]); generating a plurality of copies of the audio signal (Fig. 9, paras. [0066] and [0067]); applying a plurality of time delays to the plurality of copies of the audio signal, wherein a different time delay is applied to each copy of the plurality of copies of the audio signal, and wherein each of the plurality of time delays is smaller than the first time delay applied to the video signal (Fig. 10, element S20, paras. [0073]-[0076]); and outputting the plurality of delayed copies of the audio signal for broadcast to one or more user devices over a wireless network (Fig. 10, element S21, para. [0077]). It could be argued that Stilwell does not explicitly disclose the first time delay being greater than a predetermined maximum amount of time delay. However, in analogous art, Kirley discloses that, in a system wherein audio and video is delayed in order to synchronize content on a plurality of devices, “the signal provided to the display device contains video information that is delayed by a predetermined amount greater than the expected amount of delay in the communication network over which the audio information is sent so that the audio is received by the mobile device(s) at or before the video is displayed on the display device. For example, in some embodiments, the expected delay in the communication network may be 5-6 seconds, and therefore the video information may be delayed, for example, by 8-10 seconds before being displayed so that the audio is received by the mobile device(s) prior to display of the video (para. [0040]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stilwell to allow for the first time delay to be greater than a predetermined maximum amount of time delay. This would have produced predictable and desirable results, in that it 
Regarding claim 2, the combination of Stilwell and Kirley discloses the method of claim 1, and further discloses wherein the predetermined maximum amount of time delay comprises a highest amount of latency among expected latencies for the one or more user devices to receive an audio signal over the wireless network and output the audio signal to a user (Stilwell, paras. [0073]-[0076]; Kirley, para. [0040]. This claim is rejected on the same grounds as claim 1.).
Regarding claim 3, the combination of Stilwell and Kirley discloses the method of claim 2, and further discloses wherein the plurality of time delays are selected based on the expected latencies for the one or more user devices to receive the audio signal over the wireless network and output the audio signal to the user (Stilwell, para. [0073]).
Regarding claim 4, the combination of Stilwell and Kirley discloses the method of claim 1, and further discloses wherein the plurality of delayed copies of the audio signal are broadcast to each of the one or more user devices as a plurality of streams (Stilwell, Fig. 10, element S20, paras. [0073]-[0077], Fig. 2, elements 27).
Regarding claim 6, the combination of Stilwell and Kirley discloses the method of claim 1, and further discloses wherein the plurality of time delays are selected such that at least one of the delayed copies of the audio signal provides an amount of delay between the audio signal and the video signal experienced by users of the one or more user devices is within a specified delay tolerance (Stilwell, paras. [0078]-[0081]). 
the method of claim 1, and further discloses wherein the plurality of copies of the audio signal are broadcast as a plurality of streams (Stilwell, Fig. 10, element S20, paras. [0073]-[0077], Fig. 2, elements 27).
Regarding claim 8, Stilwell discloses a system for delivering video and audio, comprising: a media playback device (Fig. 3, element 20) configured to: obtain a synchronized media signal comprising a video signal and an audio signal that are synchronized in time (Fig. 1, element 24, para. [0036]); output the video signal to a video delay unit (Fig. 3, element 34); and output the audio signal to an audio signal splitter (Fig. 3, element 33); the video delay unit configured to: apply a first time delay to the video signal, the first time delay being the same as a predetermined maximum amount of time delay (Fig. 8, element S14, para. [0063]); and output the delayed video signal to a display device (Fig. 8, element S15, para. [0064]); the audio signal splitter configured to: split the audio signal into a plurality of copies of the audio signal (Fig. 9, paras. [0066] and [0067]); and a plurality of audio delay units configured to: receive the plurality of copies of the audio signal; apply a plurality of time delays to the plurality of copies of the audio signal, wherein a different time delay is applied to each copy of the plurality of copies of the audio signal, and wherein each of the plurality of time delays is smaller than the first time delay applied to the video signal (Fig. 10, element S20, paras. [0073]-[0076]); and output the plurality of delayed copies of the audio signal for broadcast to one or more user devices over a wireless network (Fig. 10, element S21, para. [0077]). It could be argued that Stilwell does not explicitly disclose the first time delay being greater than a predetermined maximum amount of time delay. However, in analogous art, Kirley discloses that, in a system wherein audio and video is delayed in order to synchronize content on a plurality of devices, “the signal provided to the 
Regarding claim 9, the combination of Stilwell and Kirley discloses the system of claim 8, and further discloses wherein the predetermined maximum amount of time delay comprises a highest amount of latency among expected latencies for the one or more user devices to receive an audio signal over the wireless network and output the audio signal to a user (Stilwell, paras. [0073]-[0076]; Kirley, para. [0040]. This claim is rejected on the same grounds as claim 1.).
Regarding claim 10, the combination of Stilwell and Kirley discloses the system of claim 8, and further discloses wherein the plurality of time delays are selected based on the expected latencies for the one or more user devices to receive the audio signal over the wireless network and output the audio signal to a user (Stilwell, para. [0073]).
the system of claim 8, and further discloses further comprising: an audio streaming server (Kirley, Fig. 2, element 203, para. [0053]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stilwell to allow for an audio streaming server to be used, as this would have produced the predictable and desirable results of increasing the number of ways in which audio content could be distributed to users) configured to: obtain the plurality of delayed copies of the audio signal; and broadcast the plurality of delayed copies of the audio signal as a plurality of streams via the wireless network to each of the one or more user devices (Stilwell, Fig. 10, element S20, paras. [0073]-[0077], Fig. 2, elements 27).
Regarding claim 12, the combination of Stilwell and Kirley discloses the system of claim 8, and further discloses wherein the audio streaming server is configured to packetize the plurality of delayed audio signals and broadcast the plurality of packetized delayed audio signals over a wireless local area network or a wireless wide area network (Kirley, Fig. 2, element 203, para. [0053]. This claim is rejected on the same grounds as claim 11.).
Regarding claim 15, the combination of Stilwell and Kirley discloses the system of claim 8, and further discloses wherein the plurality of time delays are selected such that at least one of the delayed copies of the audio signal provides an amount of delay between the audio signal and the video signal experienced by users of the one or more user devices is within a specified delay tolerance (Stilwell, paras. [0078]-[0081]).
Regarding claim 16, Stilwell discloses an apparatus for delivering video and audio, comprising: a memory (Fig. 3, elements 31 and 32, para. [0043]); one or more processors coupled with the memory (Fig. 3, element 30, para. [0043])and configured to: obtain a media signal comprising a video signal and an audio signal that are synchronized in time (Fig. 1, element 24, para. [0036]); apply a first time delay to the video signal, the first time delay being the same as a predetermined maximum amount of time delay (Fig. 8, element S14, para. [0063]); generate a plurality of copies of the audio signal (Fig. 9, paras. [0066] and [0067]); and apply a plurality of time delays to the plurality of copies of the audio signal, wherein a different time delay is applied to each copy of the plurality of copies of the audio signal, and wherein each of the plurality of time delays is smaller than the first time delay applied to the video signal (Fig. 10, element S20, paras. [0073]-[0076]); and a network interface configured to: output the delayed video signal to a display device (Fig. 8, element S15, para. [0064]); and output the plurality of delayed copies of the audio signal for broadcast to one or more user devices over a wireless network (Fig. 10, element S21, para. [0077]). It could be argued that Stilwell does not explicitly disclose the first time delay being greater than a predetermined maximum amount of time delay. However, in analogous art, Kirley discloses that, in a system wherein audio and video is delayed in order to synchronize content on a plurality of devices, “the signal provided to the display device contains video information that is delayed by a predetermined amount greater than the expected amount of delay in the communication network over which the audio information is sent so that the audio is received by the mobile device(s) at or before the video is displayed on the display device. For example, in some embodiments, the expected delay in the communication network may be 5-6 seconds, and therefore the video information may be delayed, for example, by 8-10 seconds before being displayed so that the audio is received by the mobile device(s) prior to display of the video (para. [0040]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stilwell to allow for the 
Regarding claim 17, the combination of Stilwell and Kirley discloses the apparatus of claim 16, and further discloses wherein the predetermined maximum amount of time delay comprises a highest expected amount of latency among latencies for the one or more user devices to receive an audio signal over the wireless network and output the audio signal to a user (Stilwell, paras. [0073]-[0076]; Kirley, para. [0040]. This claim is rejected on the same grounds as claim 16.).
Regarding claim 18, the combination of Stilwell and Kirley discloses the apparatus of claim 17, and further discloses wherein the plurality of time delays are selected based on the expected latencies for the one or more user devices to receive the audio signal over the wireless network and output the audio signal to the user (Stilwell, para. [0073]).
Regarding claim 19, the combination of Stilwell and Kirley discloses the apparatus of claim 16, and further discloses wherein the plurality of delayed copies of the audio signal are broadcast to each of the one or more user devices as a plurality of streams (Stilwell, Fig. 10, element S20, paras. [0073]-[0077], Fig. 2, elements 27).


Claims 5, 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stilwell et al. (Pub. No.: US 2018/0167149) in view of Kirley (Pub. No.: US 2019/0090028), and further in view of Abreu et al. (Pat. No.: US 10,230,996).
Regarding claim 5, the combination of Stilwell and Kirley discloses the method of claim 1, but does not explicitly discloses further comprising presenting the plurality of delayed copies of the audio signal for selection by a user via a user interface on each of the one or more user devices. However, in analogous art, Abreu discloses that when watching a particular video, a user can be presented with a user interface which allows the user to choose between a plurality of audio streams (Fig. 4A, element 440, col. 9, ln. 28-40). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stilwell and Kirley to allow for presenting the plurality of delayed copies of the audio signal for selection by a user via a user interface on each of the one or more user devices. This would have produced predictable and desirable results, in that it would allow for users to select the stream that is best suited for their listening situation and preferences.
Regarding claim 13, the combination of Stilwell and Kirley discloses the system of claim 8, but does not explicitly discloses further comprising: a server configured to present the plurality of delayed copies of the audio signal for selection by a user via a user interface on the one or more user devices. However, in analogous art, Abreu discloses that when watching a particular video, a user can be presented with a user interface which allows the user to choose between a plurality of audio streams (Fig. 4A, element 440, col. 9, ln. 28-40). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stilwell and Kirley to allow for a server configured to present the plurality of delayed copies of the audio signal for selection by a user via a user 
Regarding claim 14, the combination of Stilwell, Kirley and Abreu discloses the system of claim 13, and further discloses wherein the server is configured to provide the user interface on the one or more user devices, the user interface capable of accepting user input for selecting one of the delayed audio signals (Abreu, Fig. 4A, element 440, col. 9, ln. 28-40. This claim is rejected on the same grounds as claim 13.).
Regarding claim 20, the combination of Stilwell and Kirley discloses the apparatus of claim 16, but does not explicitly discloses wherein the network interface is further configured to present the plurality of delayed copies of the audio signal for selection by a user via a user interface on the one or more user devices. However, in analogous art, Abreu discloses that when watching a particular video, a user can be presented with a user interface which allows the user to choose between a plurality of audio streams (Fig. 4A, element 440, col. 9, ln. 28-40). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stilwell and Kirley to allow for the network interface to be further configured to present the plurality of delayed copies of the audio signal for selection by a user via a user interface on the one or more user devices. This would have produced predictable and desirable results, in that it would allow for users to select the stream that is best suited for their listening situation and preferences.



Conclusion
Claims 1-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        February 10, 2022